Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00687-CV

                                    Antonio E. VALENT,
                                         Appellant

                                              v.

                                 FIRSTMARK Credit Union,
                                       Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2019CV04512
                       Honorable David J. Rodriguez, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to his appeal
because he is indigent.

       SIGNED March 11, 2020.


                                               _____________________________
                                               Rebeca C. Martinez, Justice